Sweeney, J.,
dissenting. Because I believe that the trial court’s action does not present an appealable order pursuant to R.C. 2945.67(A), I must respectfully dissent from the majority’s determination to the contrary.
As noted by the court of appeals below, the indictment handed down in the cause sub judice was on one count of sexual battery. In my opinion, the effect of the trial judge’s ruling is not to dismiss the one charge of sexual battery, but only to strike certain language in a manner that does not otherwise facially vitiate this charge. Even without the stricken phrase, I believe that the indictment herein contains sufficient language for the prosecution to proceed with its case-in-chief against defendant.
Although R.C. 2945.67(A) may appear to allow the immediate review granted by the majority opinion herein, a careful reading of that statute along with the indictment in issue reveals that the statute does not encompass situations, such as the instant cause, where the prosecution can readily proceed on a legally sufficient indictment.
Accordingly, I would affirm the judgment of the court of appeals.